Gardner, J.
(After stating the foregoing facts.) The facts of the instant case are almost identical with and are controlled by the principles of law announced in Cain v. Georgia Power Co., 53 Ga. App. 483 (186 S. E. 229), and Pullen v. Georgia Stages Inc., 62 Ga. App. 592 (9 S. E. 2d, 104). See cases cited therein. The facts stated and rulings announced in Sprayberry v. Snow, 190 Ga. 723 (10 S. E. 2d, 179), and Bozeman v. Blue’s Truck Line Inc., 62 Ga. App. 7 (7 S. E. 2d, 412), are not controlling in the instant case, as -may be discerned by a careful reading and comparison. We call attention to the cases cited by this court in Seymour v. Elberton, 67 Ga. App. 426 (20 S. E. 2d, 767). See also Barnwell v. Solomon, 59 Ga. App. 507 (1 S. E. 2d, 263).
The petition failed to set out a cause of action. The couit erred in overruling the demurrers.

Judgment reversed.


Broyles, C. J., and MacIntyre, J., concur.